DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 10/04/21 is acknowledged.  The traversal is found persuasive and the election/restriction requirement of 08/18/21 has been withdrawn and all claim 1-15 are being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2016/0228091 to Chiang et al. 
Regarding Claim 1, 7, 10, and 14, Chiang teaches an electronic device and method comprising: a display (fig. 1 teaches a tablet ultrasound with a display ); a 
Regarding Claims 2, 8, 11, and 15, Chiang teaches that the processor is configured to: acquire first data photographed through the probe (fig. 9f element 150 acquire second data photographed through the camera (para 0187 teaches a webcam to acquire a photograph), display at least one of the first data and the second data in a configured scheme, and transmit the first data and the second data to the external device (para 011 teaches wireless communication to communicate with external devices and para 0269 and 0353 teaches a video-call for telemedicine). 
Regarding Claim 3, Chiang teaches that the processor is configured to automatically connect a voice call or a video call with the external device (para 011 
Regarding Claims 4 and 12, Chiang teaches that the processor is configured to: transmit the data acquired in the ultrasound diagnosis mode to at least one of the external device and an external screen, which is different from the external device, and perform a configured call connection with the external device (para 0126 teaches an external multiplexor to connect to a cart [external device]). 
Regarding Claim 5, Chiang teaches that the processor is configured to: receive the control information transmitted based at least partially on the data from the external device, and process an output of an indicator corresponding to the control information based at least partially on the data or the probe (para 0269 and 0353 teaches a video-call for telemedicine). 
Regarding Claim 6 and 13, Chiang teaches that the processor is configured to: detect a detection signal by the probe, determine execution of an emergency diagnosis mode in response to the detection signal, provide an emergency preset, and in the emergency diagnosis mode, omit a preset configuration step and provide simple menus (figs. 41-46 teaches multiple presets for different preset configurations and menus for different imaging). 
Regarding Claim 9, Chiang teaches that the processor is configured to: execute a communication mode, and perform image processing related to sharing of the data based on the communication mode (para 011 teaches wireless communication to communicate with external devices and para 0269 and 0353 teaches a video-call for telemedicine). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793